 

Exhibit 10.2

 

Option No.: _______

 

GENVEC, INC.
CEO INDUCEMENT AWARD OF A
NON-QUALIFIED STOCK OPTION

 

GenVec, Inc., a Delaware corporation (the “Company”), hereby grants an option to
purchase shares of its common stock, par value $.001 (the “Stock”) to the
individual named below. The terms and conditions of the option are set forth in
this cover sheet and in the attachment (collectively, the “Agreement”).

 

Grant Date: May 23, 2012

 

Name of Participant: Cynthia Collins

 

Participant’s Employee Identification Number: _____-____-_____

 

Number of Shares of Stock Covered by Option: 250,000

 

Option Price per Share of Stock: U.S. $2.54 (At least 100% of Fair Market Value)

 

Vesting Schedule: Subject to the terms of this Agreement, six-forty-eighths
(6/48th) of the shares of Stock covered by this Option shall vest on the six
month anniversary of the Grant Date and beginning on the first day of each month
thereafter, this option may be exercised as to an additional one-forty-eighth of
the shares of Stock covered by this option until the option is fully
exercisable.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement.

 

Participant: /s/ Cynthia Collins             (Signature)       Company: /s/
Douglas J. Swirsky             (Signature)         Title:  Chief Financial
Officer  

 

Attachment

 

This is not a stock certificate or a negotiable instrument

 

 

 

 

GENVEC, INC.

CEO INDUCEMENT AWARD OF A

NON-QUALIFIED STOCK OPTION



AGREEMENT

 

Non-Qualified Stock Option This option is not intended to be an incentive stock
option under Section 422 of the Internal Revenue Code and will be interpreted
accordingly.      Vesting

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares, unless the number of shares purchased is the total number available for
purchase under the option, by following the procedures set forth below in this
Agreement.

 

Your right to purchase shares of Stock under this option vests as set forth in
the Vesting Schedule shown on the cover sheet, provided you then continue in
Service. You cannot vest in more than the number of shares covered by this
option. No additional shares of Stock will vest after your Service has
terminated for any reason except as set forth below.

    Term Your option will expire in any event at the close of business at
Company headquarters on the day before the tenth anniversary of the Grant Date,
as shown on the cover sheet.  Your option will expire earlier (but never later)
if your Service terminates, as described below.     Regular Termination If your
Service terminates for any reason, then your option will expire at the close of
business at Company headquarters on the 180th day after your termination date,
except as otherwise provided below in this Agreement.     Termination for
Cause If your Service is terminated for Cause, then you shall immediately
forfeit all rights to your option and the option shall immediately expire.     
Death If your Service terminates because of your death, then your option will
expire at the close of business at Company headquarters on the date three (3)
years after the date of death.  During that period, your estate or heirs may
exercise the vested portion of your option.

 

 

 

 

  In addition, if you die during the 180-day period described in connection with
a regular termination (i.e., a termination of your Service not on account of
your death, Disability or Cause),  and a vested portion of your option has not
yet been exercised, then your option will instead expire on the date three (3)
years after your termination date.  In such a case, during the period following
your death up to the date three (3) years after your termination date, your
estate or heirs may exercise the vested portion of your option.     Disability
If your Service terminates because of your Disability, then your option will
expire at the close of business at Company headquarters on the date three (3)
years after your termination date.    

Change in Control

 

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control, this option will become 100% vested (i) if it is not assumed,
or equivalent options are not substituted for the options, by the Company or its
successor, (ii) if assumed or substituted for, upon your termination without
Cause or your resignation for Good Reason within the 12-month period following
the consummation of the Change in Control, or (iii) if your employment is
terminated without cause or you resign for Good Reason within the 3-month period
prior to or on the consummation of a Change in Control.     Leaves of Absence

For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under this Agreement.

    Notice of Exercise

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares of Stock should be registered (in your name only or in your and
your spouse’s names as joint tenants with right of survivorship). The notice
will be effective when it is received by the Company. 

 

 

 

 

  If someone else wants to exercise this option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.  
  Form of Payment

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

·        Cash, your personal check, a cashier’s check, a money order or another
cash equivalent acceptable to the Company.

 

·        Shares of Stock which have already been owned by you and which are
surrendered to the Company. The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option price.

 

·        By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.

    Withholding Taxes You will not be allowed to exercise this option unless you
make acceptable arrangements to pay any withholding or other taxes that may be
due as a result of the option exercise or sale of Stock acquired under this
option.  In the event that the Company determines that any federal, state, local
or foreign tax or withholding payment is required relating to the exercise or
sale of shares arising from this grant, the Company shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Company or any Affiliate.  Subject to the prior approval of the
Company, which may be withheld by the Company, in its sole discretion, you may
elect to satisfy this withholding obligation, in whole or in part, by causing
the Company to withhold shares of Stock otherwise issuable to you or by
delivering to the Company shares of Stock.  The shares of Stock so delivered or
withheld must have an aggregate Fair Market Value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.     Transfer of Option During your
lifetime, only you (or, in the event of your legal incapacity or incompetency,
your guardian or legal representative) may exercise the option.  You cannot
transfer or assign this option.  For instance, you may not sell this option or
use it as security for a loan.  If you attempt to do any of these things, this
option will immediately become invalid.  You may, however, dispose of this
option in your will or it may be transferred upon your death by the laws of
descent and distribution.

 

 

 

 

  Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.  
  Retention Rights Neither your option nor this Agreement give you the right to
be retained or employed by the Company (or any of its Affiliates) in any
capacity.  The Company (and any Affiliate) reserve the right to terminate your
Service at any time and for any reason.     Shareholder Rights You, or your
estate or heirs, have no rights as a shareholder of the Company until a
certificate for your option’s shares has been issued (or an appropriate book
entry has been made).  No adjustments are made for dividends or other rights if
the applicable record date occurs before your stock certificate is issued (or an
appropriate book entry has been made).     Forfeiture of Rights

If following the termination of your Service (i) you should take actions in
knowing violation or breach of or in conflict with any non-competition
agreement, any agreement prohibiting solicitation of employees of the Company or
any Affiliate or any confidentiality obligation with respect to the Company or
any Affiliate or otherwise in competition with the Company or any Affiliate, and
(ii) your knowing actions result in or are reasonably likely to result in
material harm to the Company, the Company has the right to cause an immediate
forfeiture of your rights to this Option and the Option shall immediately
expire.

 

Actions taken by you under the foregoing paragraph shall be referred to as
“Restrictive Covenant Violations.”

 

In addition, if you have exercised any Options during the one year period prior
to your Restrictive Covenant Violations, you will owe the Company a cash payment
(or forfeiture of shares of Stock) in an amount determined as follows: (1) for
any shares of Stock that you have sold prior to receiving notice from the
Company, the amount will be the proceeds received from the sale(s), less the
option exercise price, and (2) for any shares of Stock that you still own, the
amount will be the number of shares of Stock owned times the Fair Market Value
of the shares of Stock on the date you receive notice from the Company, less the
option exercise price (provided, that the Company may require you to satisfy
your payment obligations hereunder either by forfeiting and returning to the
Company the shares or any other shares of Stock or making a cash payment or a
combination of these methods as determined by the Company in its sole
discretion).

 

 

 

 

Clawback

This Award is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company “clawback” or recoupment
policy that requires the repayment by you to the Company of compensation paid by
the Company to you in the event that you fail to comply with, or violate, the
terms or requirements of such policy.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Award earned or accrued during the 12-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
that contained such material noncompliance.

    Adjustments In the event of a stock split, reverse stock split, stock
dividend, recapitalization, combination or reclassification of shares, spin-off,
or other similar change in capitalization or event, the number of shares covered
by this option and the option price per share shall be adjusted (and rounded
down to the nearest whole number) by action of the Board of Directors.  Your
option shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.  
  Applicable Law This Agreement will be interpreted and enforced under the laws
of Delaware other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.     Data Privacy In order to administer
this Award, the Company may process personal data about you.  Such data
includes, but is not limited to the information provided in this Agreement and
any changes thereto, other appropriate personal and financial data about you
such as home address and business addresses and other contact information,
payroll information and any other information that might be deemed appropriate
by the Company to facilitate the administration of this Agreement.

 

 

 

 

  By accepting this option, you give explicit consent to the Company to process
any such personal data.  You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Agreement.     Consent to Electronic
Delivery The Company may choose to deliver certain statutory materials relating
to this Agreement in electronic form. By accepting this grant you agree that the
Company may deliver the prospectus relating to this Award and the Company’s
annual report to you in an electronic format. If at any time you would prefer to
receive paper copies of these documents, as you are entitled to, the Company
would be pleased to provide copies. Please contact the Executive Director of HR
and Administration or the Chief Financial Officer to request paper copies of
these documents.     Code Section 409A It is intended that this Award comply
with Code Section 409A or an exemption to Code Section 409A.  To the extent that
the Company determines that you would be subject to the additional 20% tax
imposed on certain non-qualified deferred compensation plans pursuant to Code
Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional tax.  The nature of any such amendment shall be determined by
the Company.  For purposes of this Award, a termination of Service only occurs
upon an event that would be a Separation from Service within the meaning of Code
Section 409A.      Certain Definitions

“Affiliate” means any company or other entity that is controlled by the Company
within the meaning of Rule 405 of Regulation C under the Securities Act, and
where the Company holds a “controlling interest” in such entity within the
meaning of Treasury Regulation Section 1.414(c)-2(b)(2)(i), provided that an
interest of “at least 20 percent” shall be used instead of an interest of “at
least 80 percent” in each case where “at least 80 percent” appears in Treasury
Regulation Section 1.414(c)-2(b)(2)(i).

 

“Cause” shall have the meaning set forth in the Employment Agreement

 

 

 

 

 

“Change in Control” means (a) any Person or Persons (within the meaning of
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d)(3)
and 14(d) thereof) acting together, excluding employee benefit plans of the
Company, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act or any successor provisions thereto), directly or
indirectly, of securities of the Company representing forty percent (40%) or
more of the combined voting power of the Company’s then outstanding securities;
(b) the Company’s shareholders approve (or, in the event no approval of the
Company’s shareholders is required, the Company consummates) a merger,
consolidation, share exchange, division or other reorganization or transaction
of the Company (a “Fundamental Transaction”) with any other corporation, other
than a Fundamental Transaction which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least sixty percent (60%) of the combined voting power
immediately after such Fundamental Transaction of (i) the Company’s outstanding
securities, (ii) the surviving entity’s outstanding securities, or (iii) in the
case of a division, the outstanding securities of each entity resulting from the
division; (c) the shareholders of the Company approve a plan of complete
liquidation or winding-up of the Company or an agreement for the sale or
disposition (in one transaction or a series of transactions) of all or
substantially all of the Company’s assets (other than a transfer to a
Subsidiary); or (d) during any period of twenty-four (24) consecutive months,
individuals who at the beginning of such period constituted the Board (including
for this purpose any new director whose election or nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who were directors at the beginning of
such period) cease for any reason to constitute at least a majority of the Board
of Directors of the Company.

 

“Disability” means unless otherwise provided in an applicable agreement between
you and the Company or an Affiliate, in which case such definition shall apply,
that you are unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

 

 

 

 

 

“Employment Agreement” means the Employment Agreement dated May 18, 2012, by and
between you and the Company.

 

“Fair Market Value” means the fair market value of a share of Stock, which shall
be determined as of any Determination Date as follows:

 

(a)      If on such Determination Date the shares of Stock are listed on a Stock
Exchange, or are publicly traded on another established securities market (a
“Securities Market”), the Fair Market Value of a share of Stock shall be the
closing price of the Stock as reported on such Stock Exchange or such Securities
Market (provided that, if there is more than one such Stock Exchange or
Securities Market, the Committee shall designate the appropriate Stock Exchange
or Securities Market for purposes of the Fair Market Value determination). If
there is no such reported closing price on such Determination Date, the Fair
Market Value of a share of Stock shall be the closing price of the Stock on the
next preceding day on which any sale of Stock shall have been reported on such
Stock Exchange or such Securities Market.

 

(b)      If on such Determination Date the shares of Stock are not listed on a
Stock Exchange or publicly traded on a Securities Market, the Fair Market Value
of a share of Stock shall be the value of the Stock as determined by the
Committee by the reasonable application of a reasonable valuation method, in a
manner consistent with Code Section 409A.

 

Notwithstanding this definition of Fair Market Value, for purposes of
determining taxable income and the amount of the related tax withholding
obligation, for any shares of Stock subject to this Award that are sold by you
or on your behalf on the same date on which such shares may first be sold
pursuant to the terms of this Agreement, the Fair Market Value of such shares
shall be the sale price of such shares on such date (or if sales of such shares
are effectuated at more than one sale price, the weighted average sale price of
such shares on such date).

 

“Good Reason” shall have the meaning set forth in the Employment Agreement.

 

 

 

 

 

“Service” means your service as a Service Provider to the Company or any
Affiliate. A change in your position or duties with the Company or any Affiliate
shall not result in interrupted or terminated Service, so long as you continues
to be a Service Provider to the Company or any Affiliate. If your employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, a termination of Service shall be deemed to have occurred when the
entity ceases to be an Affiliate unless you transfer your employment or other
service relationship to the Company or its remaining Affiliates. Any
determination by the Compensation Committee of the Board of Directors, or the
Board of Directors in the absence of the Compensation Committee, whether a
termination of Service shall have occurred for purposes of this Award shall be
final, binding and conclusive.

 

“Service Provider” means, as of any date of determination, an employee, officer,
or director of the Company or any Affiliate, or a consultant (who is a natural
person) or adviser (who is a natural person) to the Company or any Affiliate who
provides services to the Company or any Affiliate.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above. 

 

 

 